United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   June 1, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-10330
                           Summary Calendar


MICHAEL REEVES

                       Plaintiff - Appellant

     v.

EMILY FLORES, SARAH MEDFORD

                       Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-2003
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Michael Reeves appeals the dismissal of his civil rights

suit against employees of the Texas Department of Insurance’s

Division of Worker’s Compensation.    The district court dismissed

the suit as frivolous due to Reeves’s failure to pay the court

costs owed in an identical action he previously filed against the

defendants.    Reeves fails to brief the basis for the district

court’s dismissal of his suit.    He moves this court for leave to

proceed in forma pauperis (IFP), and the appellees move for a

summary affirmance of the district court’s judgment.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10330
                                 -2-

     The district court certified that the appeal is not taken in

good faith under 28 U.S.C. § 1915(a)(3).    Reeves’s appeal is

without arguable merit and is frivolous.    See Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983).    We deny IFP and dismiss the

appeal.   See Baugh v. Taylor, 119 F.3d 197, 202 n.24 (5th Cir.

1997); 5TH CIR. R. 42.2.   The appellees’ motion for summary

affirmance is denied as unnecessary.

     We caution Reeves that the use of “disrespectful and

impertinent references to the trial judge” will not be permitted

in documents filed with this court.    Such comments invite the

striking of the documents in which they are contained.    See

Theriault v. Silber, 574 F.2d 197, 197 (5th Cir. 1978).

     IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.